Exhibit 10.2











Andrew R. Sriubas
85 Lukes Wood Road
New Canaan, CT 06840
as of July 28, 2014
Dear Andy:                            
CBS Outdoor Americas Inc. (the “Company”), having an address at 405 Lexington
Avenue, New York, New York 10174, operating in the outdoor advertising business
in the United States, Canada and Latin America (“Outdoor”), agrees to employ you
and you agree to continue to accept such employment upon the following terms and
conditions:
1.     Term. The term of your employment under this Agreement shall commence on
July 28, 2014 and, unless earlier terminated by the Company or you pursuant to
paragraph 8 or because of your death or Disability (as defined below), shall
continue through and until July 27, 2017.
2.    Duties. You agree to devote your entire business time, attention and
energies to the Outdoor business. You will be Executive Vice President,
Strategic Planning and Development of the Company and you agree to perform all
duties reasonable and consistent with that office and related to the Outdoor
business, as the Chief Executive Officer of the Company (the “CEO”) (or other
individual designated by the CEO) may assign to you from time to time.
Notwithstanding the foregoing, nothing herein shall prohibit you from (a)
engaging in personal investment activities for yourself and your family that do
not give rise to any conflicts of interest with the Company and are otherwise in
compliance with Section 6(a), (ii) engaging in charitable and civic activities,
so long as such outside interests do not interfere with the performance of your
duties hereunder and (iii) engaging in the activities set forth in Schedule A.










--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 2







3.    Compensation.


(a)    Salary. For all the services rendered by you in any capacity under this
Agreement, the Company agrees to pay you base salary (“Salary”) at the rate of
Five Hundred Fifty Thousand Dollars ($550,000) per annum, less applicable
deductions and withholding taxes, in accordance with the Company’s payroll
practices as they may exist from time to time. During the Term of this
Agreement, your Salary may be increased, and such increase, if any, shall be
made at a time, and in an amount, that the Company shall determine in its sole
discretion.
(b)    Bonus Compensation. You also shall be eligible to receive annual bonus
compensation (“Bonus”) during your employment with the Company under this
Agreement, determined and payable as follows:
(i)
Your Bonus for each calendar year during your employment with the Company under
this Agreement will be determined in accordance with the guidelines of the
Company’s short-term incentive program, as applicable (the “STIP”), as such
guidelines may be amended from time to time without notice in the sole
discretion of the Company.

(ii)
Your target bonus (“Target Bonus”) for each of those calendar years shall be 75%
of your Salary as in effect on November 1st of such year or the last day of the
Term, if earlier. Your Bonus for any of those calendar years may be subject to
proration for the portion of such calendar year that you were employed by the
Company. For the performance year 2014, your bonus will be guaranteed at 100%
performance (i.e. 75% of your Salary in effect on November 1, 2014), but will be
prorated based on your date of hire.

(iii)
Your Bonus for any calendar year shall be payable, less applicable deductions
and withholding taxes, by February 28th of the following year.

(c)    Long-Term Incentive Compensation. Beginning in 2015, you shall be
eligible to receive annual grants of long-term incentive compensation under the
Company’s Omnibus Stock Incentive Plan, as applicable, as may be amended from
time to time without notice in the sole discretion of the Company, as applicable
(the “LTMIP”). You shall have a “Target” long-term incentive value equal to
Seven Hundred Fifty Thousand Dollars ($750,000). The precise amount, form and
timing of any such long-term incentive award, if any, shall be determined in the
sole discretion of the Company’s Board of Directors (or a committee thereof)
(the “Board”), but shall be consistent with the grants made to other senior
executives of the Company. For 2014, subject to Board approval, we have agreed
to make an "out-of-cycle" equity award equal to Seven Hundred Fifty Thousand
Dollars ($750,000) in value awarded in the form of restricted share units
shortly after you commence employment in order to establish appropriate
long-term incentives at the outset








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 3







of your career with the Company. The precise form and terms of this award will
be made consistent with annual management grants made to other senior executives
of the Company.
4.    Benefits. You shall participate in such vacation, medical, dental, life
insurance, long-term disability insurance, retirement, long-term incentive and
other plans as the Company may have or establish from time to time in which
similarly-situated senior executives participate and in which you would be
entitled to participate under the terms of the plan. This provision, however,
shall not be construed to either require the Company to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement. You shall be eligible for four (4)
weeks of vacation each year, subject to proration in 2014 for the portion of the
calendar year that you were employed by the Company, and subject to increase as
provided in the Company policies.
5.    Business Expenses. During your employment under this Agreement, the
Company shall reimburse you for such reasonable travel and other expenses
incurred in the performance of your duties as are customarily reimbursed to the
Company executives at comparable levels. Any such travel and other expenses
shall be reimbursed by the Company as soon as practicable in accordance with its
established guidelines, as may be amended from time to time, but in no event
later than December 31st of the calendar year following the calendar year in
which you incur the related expenses.
6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company or any of its
subidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any
business, division, operation or other activity of the Company, (x) with respect
to which you had any responsibility, involvement or supervision, (y) with
respect to which you had access to any Confidential Information (as defined
below) that could benefit such competitor’s business or harm and/or the
Company’s business or (z) where you would provide services , of the same or
similar nature as services performed by you for the Company, without the written
consent of the Company, as applicable; provided, that (x) this provision shall
not prevent you from investing as less than a one (1%) percent stockholder in
the securities of any company listed on a national securities exchange or quoted
on an automated quotation system or (y) engaging in any of the activities set
forth in Schedule A hereto (which are hereby consented to by the Company). The
Non-Compete Period shall cover the period during your employment with the
Company and shall continue following the termination of your employment for any
reason, including by expiration of








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 4







the Term, for the greater of (i) six (6) months or (ii) for so long as any
payments are to be made to you pursuant to paragraph 8(c) of this Agreement,
unless you request and the Company accepts a written request pursuant to
paragraph 6(j) of this Agreement, if any.
(b)    Confidential Information. You agree that, during the Term and at any time
thereafter, (i) you shall not use for any purpose or disclose to any third
party, other than the duly authorized business of the Company, any information
relating to the Company, which is non-public, confidential or proprietary to the
Company(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of your duties under this Agreement consistent with the Company’s
policies); and (ii) you will comply with any and all confidentiality obligations
of the Company to a third party, whether arising under a written agreement or
otherwise. Information shall not be deemed Confidential Information which (x) is
or becomes generally available to the public other than as a result of a
disclosure by you or at your direction or by any other person who directly or
indirectly receives such information from you, or (y) is or becomes available to
you on a nonconfidential basis from a source which is, to your knowledge,
entitled to disclose it to you. For purposes of this paragraph 6(b), the term
“third party” shall be defined to mean any person other than the Company.
(c)    No Solicitation, Etc. You agree that, while employed by the Company and
for the greater of: twelve (12) months thereafter or for so long as the Company
is making any payments to you pursuant to paragraph 8(c), you shall not,
directly or indirectly:
(A)
employ or solicit the employment of any person who is then or has been within
six (6) months prior thereto, an employee of the Company (other than any
employee terminated by the Company); or

(B)
do any act or thing to cause, bring about, or induce any interference with,
disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of the
Company, with any customer, employee, consultant or supplier.

(d)    Outdoor Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with the Company, and any works in progress
resulting from such services, shall be works-made-for-hire and they shall be
deemed the sole owner throughout the universe of any and all rights of every
nature in such works, whether such rights are now known or hereafter defined or
discovered, with the right to use the works in perpetuity in any manner they
determine in their sole discretion without any further payment to you. If, for
any reason, any of such results and proceeds are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to the Company under the preceding sentence, then you hereby
irrevocably assign








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 5







and agree to assign any and all of your right, title and interest thereto,
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of every nature in the work, whether now known or
hereafter defined or discovered, and they shall have the right to use the work
in perpetuity throughout the universe in any manner they determine in their sole
discretion without any further payment to you. You shall, as may be requested by
the Company from time to time, do any and all things which the Company may deem
useful or desirable to establish or document the Company’s rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents and, if you are unavailable or unwilling to execute such
documents, you hereby irrevocably designate the Company’s General Counsel or his
designee as your attorney-in-fact with the power to execute such documents on
your behalf. To the extent you have any rights in the results and proceeds of
your services under this Agreement that cannot be assigned as described above,
you unconditionally and irrevocably waive the enforcement of such rights. This
paragraph 6(d) is subject to, and does not limit, restrict, or constitute a
waiver by the Company of any ownership rights to which they may be entitled by
operation of law by virtue of being your employer.
(e)    Litigation.
You agree to reasonably cooperate with the Company, and their attorneys, both
during and after the termination of your employment, in connection with any
litigation or other proceeding arising out of or relating to matters in which
you were involved prior to the termination of your employment. Your cooperation
shall include, without limitation, providing assistance to the Company’s
counsel, experts or consultants, and providing truthful testimony in pretrial
and trial or hearing proceedings. In the event that your cooperation is
requested after the termination of your employment, and subject to the first
sentence of this paragraph, the Company will (x) seek to minimize interruptions
to your schedule to the extent consistent with its interests in the matter; (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses within 60 calendar days following the date on
which the Company receives appropriate documentation with respect to such
expenses, but in no event later than December 31 of the year following the year
in which you incur the related expenses; and (z) pay you a per diem fee of $500
within 60 calendar days following the last day of the month in which any such
cooperation is provided.
(iii)
You agree that during the Term and at any time thereafter, to the fullest extent
permitted by law, you will not testify voluntarily in any lawsuit or other
proceeding which directly or indirectly involves the Company, or which may
create the impression that such









--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 6







testimony is endorsed or approved by the Company, without advance notice
(including the general nature of the testimony) to and, if such testimony is
without subpoena or other compulsory legal process the approval of, the General
Counsel (or equivalent position thereof) of the Company.
(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by the Company, you shall not (i) give any interviews
or speeches, or (ii) prepare or assist any person or entity in the preparation
of any books, articles, television or motion picture productions or other
creations, in either case, concerning the Company or any of their respective
officers, directors, agents, employees, suppliers or customers.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company shall remain the exclusive property of the
Company. In the event of the termination of your employment for any reason, the
Company reserves the right, to the extent permitted by law and in addition to
any other remedy the Company may have, to deduct from any monies otherwise
payable to you the following: (i) all amounts you may owe to the Company at the
time of or subsequent to the termination of your employment with the Company;
and (ii) the value of the Company property which you retain in your possession
after the termination of your employment with the Company. In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement shall serve as such consent. Notwithstanding
anything in this Section 6(g) to the contrary, the Company will not exercise
such right to deduct from any monies otherwise payable to you to the extent such
offset would be a violation of Internal Revenue Code Section 409A (“Code Section
409A”).
(h)    Non-Disparagement. You agree that, during the Term and for one year
thereafter, you shall not, in any communications with the press or other media
or any customer, client or supplier of the Company, criticize, ridicule or make
any statement which disparages or is derogatory of the Company, or any of their
respective directors or senior officers. Your obligations under this paragraph
shall not apply to any disclosures required by applicable law, regulation or
order of any court or governmental agency.
(i)    Injunctive Relief. The Company has entered into this Agreement in order
to obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6(a) through (h) of this
Agreement will result in irreparable damage to the Company and, accordingly, the
Company may obtain injunctive and other equitable relief for any breach or
threatened breach of such paragraphs, in addition to any other remedies
available to the Company.
(j)    Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment under this Agreement
for any reason








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 7







or the expiration of the Term; provided, however, that your obligations under
paragraph 6(a) (but not under any other provision of this Agreement) shall cease
if: (x) the Company terminates your employment without Cause and (y) you provide
the Company a written notice indicating your desire to waive your right to
receive, or to continue to receive, termination payments and benefits under
paragraph 8(c)(i) through (iii) and (z) the Company notifies you that it has, in
its sole discretion, accepted your request. You and the Company agree that the
restrictions and remedies contained in paragraphs 6(a) through (i) are
reasonable and that it is your intention and the intention of the Company that
such restrictions and remedies shall be enforceable to the fullest extent
permissible by law. If a court of competent jurisdiction shall find that any
such restriction or remedy is unenforceable but would be enforceable if some
part were deleted or the period or area of application reduced, then such
restriction or remedy shall apply with the modification necessary to make it
enforceable. You acknowledge that the Company and CBS conduct their business
operations around the world and have invested considerable time and effort to
develop the international brand and goodwill associated with the “CBS Outdoor”
name. To that end, you further acknowledge that the obligations set forth in
this paragraph 6 are by necessity international in scope and necessary to
protect the international operations and goodwill of the Company.
7.    Disability. In the event that you become “disabled” within the meaning of
such term under the Company’s Short-Term Disability (“STD”) program and its
Long-Term Disability (“LTD”) program while employed during the Term (such
condition is referred to as a “Disability”), you will be considered to have
experienced a termination of employment with the Company and its Subsidiaries as
of the date you first become eligible to receive benefits under long-term
disability (“LTD”) program in which the Company’s senior executives are eligible
to participate or, if you do not become eligible to receive benefits under such
Company LTD program, you have not returned to work by the six (6) month
anniversary of your Disability onset date. Except as provided in this paragraph
7, if you become Disabled while employed during the Term, you will exclusively
receive compensation under the STD program in accordance with its terms.
Thereafter, you will be eligible to receive benefits under the LTD program in
accordance with its terms. If you have not returned to work by December 31st of
a calendar year during the Term, you will receive bonus compensation for the
calendar year(s) during the Term in which you receive compensation under the STD
program, determined as follows:
(i)
for the portion of the calendar year from January 1st until the date on which
you first receive compensation under the STD program, bonus compensation shall
be determined in accordance with the STIP (i.e., based upon the Company’s
achievement of its goals and the Company’s good faith estimate of your
achievement of your personal goals) and prorated for such period; and

(ii)
for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation









--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 8







under the STD program, bonus compensation shall be in an amount equal to your
Target Bonus and prorated for such period(s).
Subject to paragraph 18 hereof, bonus compensation under this paragraph 7 shall
be paid, less applicable deductions and withholding taxes, by February 28th of
the year(s) following the year as to which such bonus compensation is payable.
You will not receive bonus compensation for any portion of the calendar year(s)
during the Term while you receive benefits under the LTD program. For the
periods that you receive compensation and benefits under the STD and LTD
programs, such compensation and benefits and the bonus compensation provided
under this paragraph 7 are in lieu of Salary and Bonus under paragraphs 3(a) and
(b).
8.        Termination.
(a)    (i)    Termination for Cause. The Company may, at its option, terminate
your employment under this Agreement forthwith for Cause and the Company
thereafter shall have no further obligations under this Agreement, including,
without limitation, any obligation to pay Salary or Bonus or provide benefits.
“Cause” shall mean: (i) proven acts of dishonesty involving the Company;
(ii) proven embezzlement, fraud or other conduct which would constitute a felony
or a misdemeanor involving fraud or perjury; (iii) willful unauthorized
disclosure of Confidential Information; (iv) your failure to obey a material
lawful directive that is appropriate to your position from an executive(s) in
your reporting line; (v) your failure to comply with the written policies of the
Company Business Conduct Statement or successor conduct statement as they apply
from time to time; (vi) your material breach of this Agreement (including any
representations herein); (vii) your failure (except in the event of your
Disability) or refusal to substantially perform your material obligations under
this Agreement; (viii) willful failure to cooperate with a bona fide internal
investigation or investigation by regulatory or law enforcement authorities or
the destruction or failure to preserve documents or other material reasonably
likely to be relevant to such an investigation, or the inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or (ix) conduct which is considered an offense involving moral turpitude under
federal, state or local laws, or which brings you to public disrepute, scandal
or ridicule or reflects unfavorably upon any of the Company’s businesses or
those who conduct business with the Company. The Company will give you written
notice prior to terminating your employment pursuant to (iv), (v), (vi), (vii),
(viii) or (ix) of this paragraph 8(a), setting forth the nature of any alleged
failure, breach or refusal in reasonable detail and the conduct required to
cure, if capable of cure. Except for a failure, breach or refusal which, by its
nature, cannot reasonably be expected to be cured, you shall have ten (10)
business days from the giving of such notice within which to cure any failure,
breach or refusal under (iv), (v), (vi), (vii), (viii) or (ix) of this paragraph
8(a); provided, however, that, if the Company reasonably expects irreparable
injury from a delay of ten (10) business days, the Company may give you notice
of such shorter period within which to cure as is reasonable under the
circumstances.








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 9







(ii)    Voluntary Resignation without a Good Reason. You may, at your option,
resign your employment under this Agreement at any time without a Good Reason
(as defined below) by providing the Company with at least thirty (30) days’
advance written notice, in which case, you shall be paid the Accrued Obligations
(as defined in paragraph 8(c)), and such resignation shall not be deemed to be a
breach of this Agreement.


(b)    Termination Without Cause; Termination for Good Reason. The Company may
terminate your employment under this Agreement without Cause at any time during
the Term by written notice to you. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to the
Company.
(c)    Termination Payments/Benefits. In the event that your employment
terminates under paragraph 8(b) during the Term hereof, subject to paragraph 18,
you shall thereafter receive, less applicable withholding taxes, (x) any unpaid
Salary through and including the date of termination, any unpaid Bonus earned
for the calendar year prior to the calendar year in which you are terminated,
any business expense reimbursements incurred but not yet approved and/or paid
and such other amounts as are required to be paid or provided by law (the
“Accrued Obligations”), payable within thirty (30) days following your
termination date, and (y) subject to your compliance with paragraph 8(g)
hereunder, the following payments and benefits:
(i)
Salary:  a severance amount equal to twelve (12) months of your then current
base Salary described in paragraph 3(a), payable in accordance with the
Company’s then effective payroll practices (your “Regular Payroll Amount”) as
follows:

(A)    beginning on the regular payroll date (“Regular Payroll Dates”) following
your termination of employment, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the year
following the year in which your employment terminates;
(B)    beginning with the first Regular Payroll Date after March 15th of the
year following the year in which your employment terminates, you will receive
your Regular Payroll Amount, if any remains due, until you have received an
amount equal to the maximum amount permitted to be paid pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of two times your
annualized compensation or two times the Section 401(a)(17) limit for the year
in which your termination occurs, $520,000 for 2014); provided, however, that in
no event shall payment be made to you pursuant to this paragraph 8(c)(i)(B)
later than December 31st of the second year following your termination of
employment; and








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 10







(C)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the final
payment pursuant to paragraph 8(c)(i)(B);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by the Company) at the time of your termination and any portion of your
Regular Payroll Amount that would be paid to you during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Code Section 409A, such portion shall be paid to you in a
lump sum on the earlier of (x) the first business day of the seventh month
following the month in which your termination of employment occurs or (y) your
death (the applicable date, the “Permissible Payment Date”) rather than as
described in paragraph 8(c)(i)(A), (B) or (C), as applicable, and any remaining
Salary, if any, shall be paid to you or your estate, as applicable, by payment
of your Regular Payroll Amount on your Regular Payroll Dates commencing with the
Regular Payroll Date that follows the Permissible Payment Date. Each payment
pursuant to this paragraph 8(c) shall be regarded as a separate payment and not
one of a series of payments for purposes of Code Section 409A.
(ii)
Prorated Bonus:  a prorated bonus based the number of months that you were
actively rendering services during the calendar year prior to your termination.
The actual bonus amount shall be determined in a manner consistent with other
Company executives with such bonus paid in the year following the year such
bonus compensation is earned, but no later than February 28th of such year.

(iii)
Health Benefits: medical and dental insurance coverage for you and your eligible
dependents provided under company paid COBRA benefits at no cost to you (except
as hereafter described) pursuant to the Company’s benefit plans in which you
participated in at the time of your termination of employment for a period of
twelve (12) months, or if earlier, the date on which you become eligible for
medical or dental coverage as the case may be from a third party; provided,
that, during the period that the Company provides you with this coverage, an
amount equal to the applicable COBRA premiums (or such other amounts as may be
required by law) will be included in your income for tax purposes to the extent
required by law and the Company may withhold taxes from your compensation for
this purpose; provided, further, that you may elect









--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 11







to continue your medical and dental insurance coverage under COBRA at your own
expense for the balance, if any, of the period required by law.    
The payments and benefits provided for in this paragraph 8(c)(i) are in lieu of
any other severance or income continuation or protection under any Company plan,
program or agreement that may now or hereafter exist (unless the terms of such
plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of payments and
benefits described in paragraph 8(c)(i)).
(d)    Renewal Notice / Non-Renewal.
(i)    If applicable, the Company shall notify you in writing six (6) months
prior to the expiration of the Term of this Agreement if it intends to continue
your employment beyond the expiration of the Term. If you are notified that the
Company does intend to continue your employment beyond the Term, then you agree
that you shall negotiate exclusively with the Company for the first 90 days
following such notification. Nothing contained herein shall obligate the Company
to provide an increase to your compensation hereunder upon such renewal.
(ii)    If you remain employed on the date that is the last day of the Term, but
have not entered into a new contractual relationship with the Company (or any of
the Company’s subsidiaries), then, unless you agree to continue your employment
following expiration of the Term on an “at will” basis, your employment with the
Company shall terminate at the end of the Term and you will be entitled to
receive the payments and benefits described in paragraph 8(c) on the same basis
as if your termination of employment were a termination without Cause under
paragraph 8(b) above, subject to your execution of a release in favor of the
Company as further described in paragraph 8(g). If you agree to continue your
employment with the Company on an “at will” basis following expiration of the
Term, you will continue to be paid your Salary in effect immediately prior to
the expiration of the Term and will continue to be eligible to receive a Bonus
and annual LTMIP grants at the same target levels as in effect immediately prior
to the expiration of the Term, and if the Company subsequently terminates your
“at will” employment without Cause (as that term is defined in paragraph
8(a)(i)), you will become eligible to receive and you will be entitled to
receive the payments and benefits described in paragraph 8(c) on the same basis
as during the Term.
(e)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 8(c)(iii) with respect
to medical and dental benefits), participation in all the Company benefit plans
and programs (including, without limitation, vacation accrual, all retirement
and related excess plans and LTD) will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs. The foregoing shall not apply to the LTMIP








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 12







and, after the termination of your employment, your rights under the LTMIP shall
be governed by the terms of the LTMIP award agreements or certificates and the
applicable LTMIP plan(s) and this Agreement.
(f)    Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company, and all board seats or other positions in other entities you held on
behalf of the Company. If, for any reason, this paragraph 8(f) is deemed
insufficient to effectuate such resignation, you agree to execute, upon the
request of the Company, any documents or instruments which the Company may deem
necessary or desirable to effectuate such resignation or resignations, and you
hereby authorize the Secretary and any Assistant Secretary of the Company to
execute any such documents or instruments as your attorney-in-fact.
(g)    Release and Compliance with Paragraph 6.
(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by the Company of any amount or provision of any benefit pursuant to
paragraph 8(c), within sixty (60) days following your termination of employment,
(x) you shall have executed and delivered to the Company a general release in a
form satisfactory to both and (y) such general release shall have become
effective and irrevocable in its entirety (such date, the “Release Effective
Date”); provided, however, that if, at the time any cash severance payments are
scheduled to be paid to you pursuant to paragraph 8(c) you have not executed a
general release that has become effective and irrevocable in its entirety, then
any such cash severance payments shall be held and accumulated without interest,
and shall be paid to you on the first Regular Payroll Date following the Release
Effective Date. Your failure or refusal to sign and deliver the release or your
revocation of an executed and delivered release in accordance with applicable
laws, whether intentionally or unintentionally, will result in the forfeiture of
the payments and benefits under paragraph 8(c). Notwithstanding the foregoing,
if the sixty (60) day period does not begin and end in the same calendar year,
then the Release Effective Date shall occur no earlier than January 1st of the
calendar year following the calendar year in which your termination occurs.
(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraph 8(c) shall immediately cease, and
the Company shall have no further obligations to you with respect thereto, in
the event that you materially breach any provision of paragraph 6 hereof.


(h)    “Good Reason” means, with respect to you and without your express written
consent, the occurrence of any one or more of the following at any time during
your employment with the Company or any of its subsidiaries (including the
actual termination date) by virtue of management outsourcing or otherwise:








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 13







(i) (a) a significant adverse change in the nature or scope of your authorities,
powers, functions, responsibilities or duties attached to your position with the
Company and any subsidiary, (b) a reduction in the aggregate of your annual Base
Salary or Bonus received from the Company and any subsidiary, (c) a reduction in
your long-term incentive compensation opportunity from the level in effect on
the date hereof or such higher level as may be in effect at any time after the
date hereof, or (d) the termination or denial of your rights to retirement or
welfare benefits or a reduction in the scope or value of such benefits (other
than any such reduction that is generally applicable to all employees of the
Company), and such change reduction or termination is not remedied by the
Company within ten business days after receipt by the Company of written notice
from you of such change, reduction or termination, as the case may be;
(iii) any change of your principal place of employment to a location more than
50 miles from your principal place of employment as of the commencement of the
Term;
(iv) any failure of the Company to pay you any compensation when due (other than
an inadvertent failure that is remedied within ten business days after receipt
of written notice from you);
A termination of employment by you for Good Reason for purposes of this
Agreement will be effective only if you give the Company written notice (“Notice
of Termination for Good Reason”) of the termination setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provisions of this Agreement on which you relied. Unless the parties
agree otherwise, a termination of employment by you for Good Reason will be
effective on the 30th day following the date when the Notice of Termination for
Good Reason is given, unless the Company remedies the Good Reason condition
within such period or elects to terminate your employment before the end of the
30-day period; provided, however, that so long as an event that constitutes Good
Reason occurs and you deliver the Notice of Termination for Good Reason at any
time prior to the 90th day following the effective termination date, the
termination of your employment will be deemed to be a resignation for Good
Reason. In such instance, all payments that would have been made during such
90-day period will be made in a lump-sum payment on the 90th day following your
termination of employment, and subsequent payments will be made at the time and
in the form set forth in paragraph 8(c) above. If the Company disputes the
existence of Good Reason, the Company will have the burden of proof to establish
that Good Reason does not exist. If you continue to provide services to the
Company after one of the events giving rise to Good Reason has occurred, you
will not be deemed to have consented to such event or to have waived your
employment at any time for Good Reason in connection with such event.
            
9.    Death. In the event of your death prior to the end of the Term while
actively employed, your beneficiary or estate shall receive (i) your Salary up
to the date on which








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 14







the death occurs; (ii) any Bonus earned in the prior year but not yet paid; and
(iii) bonus compensation for the calendar year in which the death occurs,
determined in accordance with the STIP (i.e., based upon the Company’s
achievement of its goals and the Company’s good faith estimate of your
achievement of your personal goals) and pro-rated for the portion of the year
through the date of death, payable, less applicable deductions and withholding
taxes, by February 28th of the following year. In the event of your death after
the termination of your employment while you are entitled to receive
compensation under paragraph 8(c), your beneficiary or estate shall receive
(x) any Salary payable under paragraph 8(c)(i) up to the date on which the death
occurs; and (y) the prorated bonus payable under paragraph 8(c)(ii), payable in
accordance with the schedule set forth in paragraph 8(c)(ii).
10.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than the Company for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by the Company or any of their
respective affiliated companies.
11.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that the Company is an equal opportunity employer. You agree that you
will comply with the Company policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, sex, religion, national origin, citizenship, age, marital
status, sexual orientation, disability or veteran status. In addition, you agree
that you will comply with the Company’s Business Conduct Statement, as
applicable.
12.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of the Company, to the attention of the General
Counsel of the Company. Any notice given by registered mail shall be deemed to
have been given three days following such mailing.
13.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or the Company except that the Company may
assign this Agreement to any affiliated company of or any successor in interest
to the Company provided such successor agrees to assume the Company’s
obligations under this Agreement.
14.    New York Law, Etc. You acknowledge that this Agreement has been executed,
in whole or in part, in New York, and your employment duties are primarily
performed in New York. Accordingly, you agree that this Agreement and all
matters or issues arising out of or relating to your employment with the Company
shall be governed by the laws of the State of New York applicable to contracts
entered into and performed entirely therein.








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 15







15.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on the Company or you to renew this Agreement
or any portion thereof. The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.
16.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.
17.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
18.    Deductions and Withholdings, Payment of Deferred Compensation – 409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 18 or otherwise) shall the Company nor any of its affiliates be liable
for any tax, interest or penalties that may be imposed on you under Code Section
409A. Neither the Company nor any of its affiliates have any obligation to
indemnify or otherwise hold you harmless from any or all such taxes, interest or
penalties, or liability for any damages related thereto. You acknowledge that
you have been advised to obtain independent legal, tax or other counsel in
connection with Code Section 409A.


(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of the
Company covered by this Agreement shall not be subject to liquidation or
exchange for cash or another benefit.


19.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning this Agreement (including the documents
referenced herein) or your employment with the Company, the parties hereto agree
that such disagreement or dispute shall be submitted to arbitration before the
American Arbitration Association (“AAA”), and that a neutral arbitrator will be
selected in a manner consistent with its Employment Arbitration Rules and
Mediation Procedures (“Rules”). Such arbitration shall be confidential and
private and conducted in accordance with the Rules. Any such arbitration
proceeding shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators). The parties agree that the arbitrator shall have
no authority to award any








--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 16







punitive or exemplary damages and waive, to the full extent permitted by law,
any right to recover such damages in such arbitration. Each party shall bear its
respective costs (including attorney’s fees, and there shall be no award of
attorney’s fees). Judgment upon the final award rendered by such arbitrator,
after giving effect to the AAA internal appeals process, may be entered in any
court having jurisdiction thereof. Notwithstanding anything herein to the
contrary, the Company shall be entitled to seek injunctive, provisional and
equitable relief in a court proceeding as a result of your alleged violation of
the terms of Section 6 of this Agreement, and you hereby consent and agree to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.




[signature page to follow]










--------------------------------------------------------------------------------

Andrew Sriubas
as of July 28, 2014
Page 17





If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of the Company; after this Agreement has been executed by the Company and
a fully-executed copy returned to you, it shall constitute a binding agreement
between us.
    
Very truly yours,


CBS OUTDOOR AMERICAS INC.






By: _ /s/ Jeremy J. Male _________
Jeremy J. Male
Chief Executive Officer    
        




ACCEPTED AND AGREED:                                




__/s/ Andrew Sriubas________
Andrew Sriubas


Dated:___7-28-14___________
















--------------------------------------------------------------------------------






SCHEDULE A






Kemp Foundation- a 501(c)3 foundation promoting equality for all people. Mr.
Sriubas sits on the advisory board.


MSS- a corporation providing clearinghouse technology for wireless providers.
Mr. Sriubas has an informal advisory relationship.


Permafrost- a “green” chemical engineering company. Mr. Sriubas provides general
business advice.


Tout- provider of video exchange technology. Mr. Sriubas has an informal
advisory relationship.






